Citation Nr: 0327801	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service-connected pension benefits for the 
period from April 20, 2001 to July 31, 2001.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to February 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO), which found that the veteran had excessive income for 
non-service-connected pension.  A September 2001 rating 
decision found that the veteran was not permanently and 
totally disabled for pension purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Correspondence from the veteran received by the RO in 
January 2002 constitutes a notice of disagreement (NOD) with 
the September 2001 rating decision.  

3.  The veteran has been permanently and totally disabled 
since February 2001.

4.  The veteran had no income from April 20, 2001 to July 31, 
2001.


CONCLUSION OF LAW

Entitlement to non-service-connected pension for the period 
from April 20, 2001 to July 31, 2001 is warranted.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.321, 3.340, 3.342, 4.16, 4.17 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, VA has not informed 
the veteran of the VCAA and its relevance to this claim.  
Nevertheless, as discussed in more detail below, sufficient 
evidence is of record to grant nonservice-connected pension 
for the period from April 20, 2001 to July 31, 2001.  As this 
claim is being granted, no further development is needed.

Factual Background

The veteran concedes that with receipt of his Social Security 
Administration (SSA) benefits, which began August 1, 2001, he 
has excessive income for the receipt of VA non-service-
connected pension.  However, he maintains that from the time 
of his claim on April 20, 2001 to August 1, 2001, he did not 
have excessive income.  He also maintains that at that time 
he was permanently and totally disabled.  

The evidence of record shows that the RO received the 
veteran's Application for Compensation or Pension, VA Form 
21-526, on April 20, 2001.  On the form, the veteran stated 
that he was disabled as of January 1, 1999, due to a stroke, 
lower back disability and heart problems; had last worked in 
December 2000; had no sources of recurring monthly income; 
and expected to receive $38,000 in gross wages and salary for 
the next 12 months.  

The RO denied the veteran's claim in May 2001 because of 
excessive income.  In May 2001 correspondence, the veteran 
informed VA that he had mistakenly provided that he would 
receive $38,000 as income for the upcoming 12 months.  
Rather, the $38,000 was previous income he had received 
before filing the claim.  A September 2001 rating decision 
found that the veteran was not permanently and totally 
disabled for pension purposes.

On January 10, 2002, the veteran requested that the RO 
reconsider his claim for pension.  Attached to his 
correspondence was a December 2001 SSA decision which reveals 
that the veteran had been under a disability for SSA purposes 
since February 20, 2001 and had not performed any substantial 
gainful employment since that time.  The decision noted that 
the SSA still had to determine whether the veteran met the 
income, resources and other eligibility requirements for 
supplemental security income payments.  

A July 17, 2002 rating decision found that the veteran was 
permanently and totally disabled for VA purposes, based on a 
June 2002 VA examination.  It granted entitlement to pension 
but denied entitlement to special monthly compensation.  A 
July 26, 2002 SSA computer printout provides that the veteran 
was entitled to SSA benefits and that the date of his initial 
entitlement was August 2001.  As a result, in correspondence 
also dated in July 2002, the RO denied the veteran's claim 
for special monthly pension benefits due to excessive income.  
The RO considered August 2002 correspondence as a NOD with 
its July 2002 decision and issued a November 2002 Statement 
of the Case.  

Legal Analysis

The Board finds that the veteran's January 2002 
correspondence constitutes a timely notice of disagreement 
with the September 2001 rating decision denying nonservice-
connected pension.  Governing VA regulations stipulate that a 
notice of disagreement is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2002).  As 
a result, the May 2001 and September 2001 denials of 
nonservice-connected pension did not become final, the 
veteran's initial April 2001 claim for nonservice-connected 
pension was still pending, and the Board has jurisdiction 
over the instant claim.  

Turning to the merits of the veteran's claim, the Board notes 
that entitlement to nonservice-connected pension benefits 
under 38 U.S.C.A. § 1521 is predicated on (1) a veteran 
serving 90 days or more during a period of war, (2) permanent 
and total disability not the result of the veteran's own 
willful misconduct, and (3) income that meets the net worth 
limitation set forth by law.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3.  The maximum annual rate is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  

More specifically, it is necessary for the evidence to show 
that the appellant is permanently and totally disabled due to 
nonservice connected disability not the result of willful 
misconduct such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4. 

Absent a combined schedular 100 percent evaluation, the 
schedular criteria for nonservice-connected disability 
pension are met when the veteran is unable to secure and 
follow substantially gainful employment because of disability 
and has one disability ratable at 60 percent or more, and, if 
there are two or more disabilities, has one which is ratable 
at 40 percent or more, and additional disability sufficient 
to bring the combined rating evaluation to 70 percent or 
more.  38 C.F.R. §§ 4.16, 4.17.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  Id.  

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for 
entitlement to nonservice-connected pension for the period 
from April 20, 2001 to July 31, 2001.  The veteran has met 
all necessary criteria.  He served more than 90 days during a 
period of war.  The December 2001 SSA decision is competent 
evidence that he was permanently and totally disabled during 
the period from April 20, 2001 to July 31, 2001.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  The veteran's testimony only 
provides additional evidence in support of his claim.  
Significantly , there is no contrary competent evidence of 
record.  Documentation submitted by the veteran in April 
2001, as well as evidence from the SSA, demonstrates that the 
veteran had no income during the relevant period.  

In light of the foregoing, the Board finds that the veteran 
is entitled to nonservice-connected pension for the period 
from April 20, 2001 to July 31, 2001.


ORDER

Nonservice-connected pension for the period from April 20, 
2001 to July 31, 2001, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	John J. Crowley,
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



